Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an agricultural implement nozzle assembly, classified in A01C 7/201.
II. Claim 12-15, drawn to an agricultural implement meter assembly, classified in A01C 7/123.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as allowing fluid connection between a meter housing and a seed source, and providing a fully rotatable nozzle connection to promote greater conveying effectiveness.  Subcombination II has separate utility such as providing an opening for meter inspection in a meter housing, and providing a means for disassembly of the meter housing for example for cleaning or maintenance purposes.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require at least employing different search strategies and search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen Pulley on February 3, 2022 a provisional election was made without traverse to prosecute the invention of subcombination I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The disclosure is objected to because of the following informalities:
[0067], line 2, “1,mm” is improper.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (U.S. 2003/0111000) in view of Berendsen (DE 102014102247).
Regarding claim 1, Hagen discloses (Fig. 1-3) an agricultural implement assembly, comprising: a meter input housing (22, 52) including a tubular opening (32) for feeding of seed through a conduit (18).
Hagen does not disclose a locking tab protruding from a peripheral region of the tubular opening; and a tubular nozzle including a locking mechanism complementary to the locking tab protruding from the peripheral region of the tubular opening, wherein the nozzle is rotatable relative to the tubular opening when the nozzle is coupled to the meter input housing via the locking mechanism and the locking tab.
However, Berendsen discloses (Fig. 1-4) an agricultural implement nozzle assembly, comprising: an implement (discharge device 8) including a tubular opening (insertion opening 6 of inlet 7); a locking tab (see below) protruding from a peripheral region of the tubular opening; and a tubular nozzle (9) including a locking mechanism (see below; whether this component is a locking tab of the tubular opening or a locking mechanism of the tubular nozzle, there is shown to be a corresponding recess in the other, the sides of which lock with the component shown) complementary to the locking tab protruding from the peripheral region of the tubular opening, wherein the nozzle is rotatable relative to the tubular opening when the nozzle is coupled to the meter input housing via the locking mechanism and the locking tab (given that there are no constraining mechanisms that would prevent axial rotation).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a nozzle connection arrangement as disclosed by Berendsen in the assembly of Hagen to provide a simple and easy means of connecting and disconnecting the seed conduit.

    PNG
    media_image1.png
    248
    298
    media_image1.png
    Greyscale

Regarding claim 2, Berendsen further discloses (Fig. 4) that the locking tab protrudes inward in the tubular opening and the locking mechanism protrudes outward from the nozzle.
Regarding claim 10, Berendsen further discloses that the nozzle is fully rotatable with respect to the tubular opening (given that there are no constraining mechanisms that would prevent full axial rotation).
Regarding claim 11, Hagen further discloses (Fig. 1-2) that wherein the meter input housing comprises a reservoir (at least in 22) for at least one of: seeds, fertilizer, graphite, or inoculant ([0018], lines 2-3).

Claims 1-2, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen in view of Anderson (U.S. 2016/0153594).
Regarding claim 1, Hagen discloses (Fig. 1-3) an agricultural implement assembly, comprising: a meter input housing (22, 52) including a tubular opening (32) for feeding of seed through a conduit (18).
Hagen does not disclose a locking tab protruding from a peripheral region of the tubular opening; and a tubular nozzle including a locking mechanism complementary to the locking tab protruding from the peripheral region of the tubular opening, wherein the nozzle is rotatable relative to the tubular opening when the nozzle is coupled to the meter input housing via the locking mechanism and the locking tab.
However, Anderson discloses (Fig. 4-5) an agricultural implement nozzle assembly, comprising: an implement (member 30) including an opening (88); a locking tab (the walls of the member 30 surrounding opening 88) protruding from a peripheral region of the opening; and a tubular nozzle (grommet 86) including a locking mechanism (locking barbs 128) complementary to the locking tab protruding from the peripheral region of the tubular opening, wherein the nozzle is rotatable relative to the tubular opening when the nozzle is coupled to the meter input housing via the locking mechanism and the locking tab (given that there are no constraining mechanisms that would prevent axial rotation).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a nozzle connection arrangement as disclosed by Anderson in the assembly of Hagen to provide a simple and easy means of connecting the seed conduit to the tubular opening without gaskets or welding (Anderson, [0006]).
Regarding claim 2, in the combination above, Anderson further discloses (Fig. 5) that the locking tab would protrude inward in the tubular opening and the locking mechanism protrudes outward from the nozzle.
Regarding claim 5, Anderson further discloses (Fig. 5-7) that the locking mechanism (128) of the nozzle is movable relative to a sidewall (of tubular head 132 or tubular neck 124) of the nozzle (as the grommet is pushed into place, the locking mechanisms 128 would necessarily be displaced inward relative to the rest of the nozzle, including sidewalls).
Regarding claim 9, Anderson further discloses (Fig. 5) that at least the locking mechanism comprises a resilient material ([0038], line 6) that is configured to flex to snap-fit the nozzle to the tubular opening of the meter input housing.
Regarding claim 10, Anderson further discloses that the nozzle is fully rotatable with respect to the tubular opening (given that there are no constraining mechanisms that would prevent full axial rotation).
Regarding claim 11, Hagen further discloses (Fig. 1-2) that wherein the meter input housing comprises a reservoir (at least in 22) for at least one of: seeds, fertilizer, graphite, or inoculant ([0018], lines 2-3).

Claims 1, 3, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen in view of Riffel (U.S. 2020/0045877).
Regarding claim 1, Hagen discloses (Fig. 1-3) an agricultural implement assembly, comprising: a meter input housing (22, 52) including a tubular opening (32) for feeding of seed through a conduit (18).
Hagen does not disclose a locking tab protruding from a peripheral region of the tubular opening; and a tubular nozzle including a locking mechanism complementary to the locking tab protruding from the peripheral region of the tubular opening, wherein the nozzle is rotatable relative to the tubular opening when the nozzle is coupled to the meter input housing via the locking mechanism and the locking tab.
However, Riffel discloses (Fig. 7, 10) an agricultural implement nozzle assembly, comprising: an implement (distribution head 42) including an opening (discharge outlet 54); a locking tab (see below) protruding from a peripheral region of the opening; and a tubular nozzle (elbow fitting 56) including a locking mechanism (the recess shown below complementary to the locking tab has walls which protrude from the bottom of the recess in engagement with the locking tab) complementary to the locking tab protruding from the peripheral region of the tubular opening, wherein the nozzle is rotatable relative to the tubular opening when the nozzle is coupled to the meter input housing via the locking mechanism and the locking tab (given that there are no constraining mechanisms that would prevent axial rotation).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a conduit connection arrangement as disclosed by Riffel in the assembly of Hagen, which itself does not detail how the conduit may be connected.  Doing so would provide the necessary conduit connection without producing any unexpected results.

    PNG
    media_image2.png
    278
    345
    media_image2.png
    Greyscale

Regarding claim 3, Riffel further discloses (Fig. 10) that the locking tab protrudes outward from the tubular opening and the locking mechanism protrudes inward from the nozzle.
Regarding claim 10, Riffel further discloses that the nozzle is fully rotatable with respect to the tubular opening (given that there are no constraining mechanisms that would prevent full axial rotation).
Regarding claim 11, Hagen further discloses (Fig. 1-2) that wherein the meter input housing comprises a reservoir (at least in 22) for at least one of: seeds, fertilizer, graphite, or inoculant ([0018], lines 2-3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hagen in view of Riffel as applied to claim 1 above, and further in view of Jacobus (U.S. 3,510,155).
Hagen in view of Riffel discloses the elements of claim 1 as described above, but does not disclose a seal element positioned to inhibit unwanted material from entering the nozzle.
However, Jacobus discloses (Fig. 2) a joint between two fluid-conveying tubular members (12, 14) comprising seal elements positioned to inhibit unwanted material from entering the nozzle.  Such arrangements are well known in a variety of industries for preventing undesired fluid flow into or out of a fluid joint.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a seal element in the assembly of Hagen in view of Riffel at least in the engagement between the nozzle (56) of Riffel and the conduit (18) and tubular opening (32) of Hagen.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen in view of Berendsen as applied to claim 1 above, and further in view of Harnetiaux (U.S. 9,719,620).
Regarding claim 6, Hagen in view of Berendsen discloses the elements of claim 1 as described above, but does not disclose that the nozzle is a split nozzle comprising a first portion and a second portion configured to be assembled to each other.
However, Harnetiaux discloses (Fig. 2-3) a similar nozzle assembly wherein a nozzle (42) is a split nozzle comprising a first portion (44) and a second portion (46) configured to be assembled to each other.  Harnetiaux teaches that such an arrangement allows for disassembly from a tube (22) without damaging the tube (Col. 3, line 64-Col. 4, line 4).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the nozzle of Hagen in view of Berendsen a split nozzle to facilitate easier disassembly.
Regarding claim 7, in the combination above, Harnetiaux further discloses (Fig. 3) a quick- fit mechanism (overlap edges 70, 72) configured to join the first portion and the second portion.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen in view of Riffel as applied to claim 1 above, and further in view of Jost (U.S. 2011/0311322).
Regarding claim 6, Hagen in view of Riffel discloses the elements of claim 1 as described above, but does not disclose that the nozzle is a split nozzle comprising a first portion and a second portion configured to be assembled to each other.
However, Jost discloses (Fig. 5) a similar nozzle assembly wherein a nozzle (80) is a split nozzle comprising a first portion (80a) and a second portion (80b) configured to be assembled to each other.  This arrangement allows the nozzle to be disassembled from a tube (100).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the nozzle of Hagen in view of Berendsen a split nozzle to facilitate disassembly.
Regarding claim 8, in the combination above, Jost further discloses (Fig. 5) at least one screw (88) to join the first portion and the second portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anand (U.S. 10,458,058) adjustable elbow connector assembly.
Bergantz (FR 3 032 772) rotatable connector between ducts and housing of a water heater.
Ekert (EP 3 378 301) tube connector with resilient locking mechanism.
Gillengerten (U.S. 2017/0321753) rotating conduit joint.
Groves (U.S. 2017/0086354) rotational fluid joint for seed conduits.
Johannaber (EP 2 055 165) split fluid connector.
Johnson (U.S. 2017/0000017) quick lock vacuum hose coupling.
Kidd (U.S. 3,515,315) rotating join (32) between pipe segments (28, 32) of a distribution head.
Mariman (U.S. 2002/0135182) rotatable, quick lock conduit coupling.
Mikami (U.S. 2013/0257045) rotatable pipe joint with sealing element.
Newkirk (WO 01/49100) rotatable nozzle connector with resilient locking mechanism coupling a seed tube and seed meter housing
Zunhammer (EP 3 178 303) rotatable docking element for conduit to a storage tank having a resilient, moving locking mechanism.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
/I.A.N./Examiner, Art Unit 3671